753 F.2d 718
Leonard V. KRAUS and Florence M. Kraus, Husband and Wife, Appellants,v.CRETE STATE BANK, Thomas J. Aron and Jerome H. Haase, Appellees.
No. 84-2100.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 8, 1985.Decided Feb. 1, 1985.

Appeal from the United States District Court for the District of Nebraska;  Warren K. Urbom, Judge.
Leonard V. Kraus and Florence M. Kraus, pro se.
Steven H. Nelsen, Cline, Williams, Wright, Johnson & Oldfather, Lincoln, Neb., for appellees.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
Leonard V. Kraus and Florence M. Kraus appeal from a judgment of the United States District Court for the District of Nebraska dismissing their complaint for lack of jurisdiction.  We affirm.  The complaint shows on its face that no diversity exists between the appellants and the appellees and no other basis of federal jurisdiction has been properly pleaded.


2
Affirmed pursuant to Eighth Circuit Rule 14.